SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 3, 2012 Littlefield Corporation (Exact name of registrant as specified in its charter) Delaware 0-24805 74-2723809 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 2501 North Lamar Boulevard Austin, Texas 78705 (Address of principal executive office) Issuer's telephone number: (512) 476-5141 Section 5 – Corporate Governance and Management Item 5.02 – Departure of Director Littlefield Corporation announced that Greg Marchbanks has resigned from its board of directors effective August 3, 2012.In tendering his resignation, Mr. Marchbanks did not express any disagreement with the company on any matter relating to its operations, policies or practices. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: August 7, 2012 Littlefield Corporation By: /s/ Jeffrey L Minch Name: Jeffrey L. Minch Title: President and Chief Executive Officer
